Title: From John Adams to Robert R. Livingston, 24 April 1782
From: Adams, John
To: Livingston, Robert R.



No. 8.
Hague 24th. April 1782
Sir

On the 24th. day of April I had the Honor to be introduced to the Princess, from whom I met a very gracious Reception. As it is necessary to say something upon these Occasions, I could think of nothing better than what follows:




 Madame

Je suis ravi d’avoir l’honneur de presenter une Republique Vierge, un Monde Enfant à la Bienveillance et à la Protection de votre Altesse Royale; d’une Princesse aussi illustre par ses Perfections et Vertus personnelles, que par Sa Connection avec la Maison d’Orange, si révérée en Amerique, et avec l’un de ces grands Monarques dans le Siecle desquels on se fait un honneur de vivre.
Votre Altesse Royale me permettra de faire des Vaux, pour que ses serenissimes Enfans et leur Postérité, puissant jouir parmi les Generations les plus reculées de l’Amerique, de la même Vénération profonde, qui y a toujours été entretenue pour leurs Ancêtres.



Her Royal Highness thanked me for the Compliment, and promised to do what depended upon her to render my Residence at the Hague agreable to me, and then asked me several Questions similar to those of his most Serene Highness.

I have the Honor to be, Sir your most obedient servant
J. Adams

